Citation Nr: 1753323	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO. 12-19 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with Mallory-Weiss Syndrome, formerly rated as residuals of surgery for bleeding ulcers.

2. Entitlement to an initial rating in excess of 10 percent for a surgical scar (midline and left upper quadrant) associated with GERD with Mallory-Weiss Syndrome.

3. Entitlement to service connection for psoriasis, claimed as a result of exposure to Agent Orange (herbicides).

4. Entitlement to service connection for psoriatic arthritis, claimed as a result of exposure to Agent Orange (herbicides).

5. Entitlement to service connection for testicular cancer, claimed as a result of exposure to Agent Orange (herbicides).

6. Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD) and dysthymia, to include as secondary to service-connected GERD with Mallory-Weiss Syndrome.

7. Entitlement to service connection for a left knee disability, claimed as secondary to bilateral pes planus.

8. Entitlement to service connection for bilateral pes planus. 

9. Entitlement to service connection for hypertension, claimed as secondary to service-connected GERD with Mallory-Weiss Syndrome.


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979, including service in Korea between May 1978 and June 1979. 
	
This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

With respect to the Veteran's psychiatric service connection claim, the Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). Although the Veteran's claim was adjudicated by the RO as a claim for PTSD specifically, the Board has recharacterized the issue into a claim for an acquired psychiatric disability. See id.

The issues of entitlement to an initial rating in excess of 10 percent for GERD with Mallory-Weiss Syndrome, entitlement to an initial rating in excess of 10 percent for a surgical scar (midline and left upper quadrant), and entitlement to service connection for psoriasis, psoriatic arthritis, testicular cancer, an acquired psychiatric disability, left knee, and bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current diagnosis of hypertension.


CONCLUSION OF LAW

The Veteran does not have hypertension that is the result of a disease or injury incurred in or aggravated during active service. 38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)). Specifically, the information and evidence that has been associated with the claims file includes the Veteran's post-service treatment records and his written assertions, as well as his testimony before the undersigned at the June 2017 hearing. 

Next, the Veteran was afforded a VA examination for hypertension in February 2013. The VA examination report reflected that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record. Significantly, as will be noted below, there is no current diagnosis related to his hypertension. As such, the Board finds that the VA examination is sufficient upon which to base a decision with regard to this claim. See 38 C.F.R. § 4.2 (2017); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131 (2012). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a). Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service. 38 C.F.R. § 3.303(d). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2017). Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id. 

Finally, 38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran asserts that he has hypertension, to include as secondary to service-connected GERD with Mallory-Weiss Syndrome.

The Veteran's service treatment records have been determined to be unavailable. Significantly, a review of the post-service treatment records does not reflect a diagnosis of hypertension. 

A February 2013 VA examination report noted that the Veteran had served in the Army from June 1975 to June 1979 and that he reported that he had been told he had hypertension about 2 years prior. It was noted that the Veteran's treatment plan did not include taking continuous medication for hypertension or isolated systolic hypertension. The VA examiner noted that the Veteran's blood pressure readings were not consistent with the criteria for hypertension. Blood pressure readings were 149/78, 152/78, and 152/89.

Hypertension is defined as diastolic blood pressure of predominantly 90 or greater, or systolic blood pressure of predominantly 160 or greater with a diastolic blood pressure of less than 90. Hypertension must be confirmed by readings taken two or more times on at least three different days. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2017).

Considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for hypertension.

In all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability. Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000). Here, however, the record shows normal blood pressure readings on multiple post-service treatment records. Significantly, the February 2013 VA examination provided to the Veteran found no confirmed hypertension by objective testing. Hypertension must be confirmed by readings taken two or more times on at least three different days. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2017). The evidence does not show that readings were taken two or more times on at least three different days to confirm a diagnosis of hypertension at any time during the period under review. 

The Board finds that the February 2013 examination report and medical opinion to be persuasive and to be uncontradicted by any competent opinion documenting sufficient blood pressure readings to confirm any diagnosis of hypertension. Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). That opinion was based on a full review of the record, including VA treatment records, the Veteran's statements, and a thorough clinical evaluation. Neither the Veteran nor his attorney has presented or identified any contrary medical opinion that would support the claim for service connection for hypertension. The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

In the absence of a diagnosis of hypertension, the Board finds that service connection on both a direct and secondary basis is not warranted. Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The only evidence in support of the Veteran's claim is his own contentions that he was diagnosed with hypertension after service. However, there is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion the diagnosis of hypertension. Layno v. Brown, 6 Vet. App. 465 (1994). Consequently, his statements regarding hypertension are insufficient to establish a current diagnosis. The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, the Board finds no basis for concluding that the Veteran is competent to establish the etiology of hypertension in the absence of specialized training. The only blood pressure readings of record do not support a diagnosis of hypertension pursuant to the applicable regulation.

The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits. The Board finds the preponderance of the evidence is against the claim, and the claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for hypertension, claimed as secondary to service-connected GERD with Mallory-Weiss Syndrome, is denied.


REMAND

Further evidentiary development is required prior to review of the remaining issues on appeal.

Increased Rating- GERD with Mallory-Weiss Syndrome-The Veteran indicated at his June 2017 BVA hearing that there were outstanding private treatment records pertaining to his service-connected disability. An extension was requested so that he would have time to submit these records. In an August 2017 statement, the Veteran's attorney requested that an additional 60 days be awarded so that he could obtain and submit these records. The Board has not yet received these documents. The Board finds that an attempt to obtain these outstanding records from Dr. Downey, Huntsville Hospital, and Madison Huntsville Hospital should be made. In this regard, to avoid further delays in this case, it would be of great help to the VA if the Veteran himself submitted these outstanding medical records. 

Increased Rating- Surgical Scar-The Board also notes that the Veteran was last afforded a VA examination for his surgical scar in September 2016. The Veteran testified at his June 2017 BVA hearing that his scar irritates him if something rubs up against it. He reported it as a "prickle sticking" sensation. The Board notes that on his most recent September 2016 VA examination he reported his scar was not painful. The Veteran's testimony indicates that his surgical scar may have worsened since his last VA examination. As the Board is remanding to obtain additional treatment records, the Board finds that he should additionally be afforded a new surgical scar examination in order to determine the current nature and severity of his service-connected disability. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Service Connection- Psoriasis, Psoriatic Arthritis and Testicular Cancer-With respect to his claims for service connection for psoriasis, psoriatic arthritis and testicular cancer, the Veteran contends that these disabilities are related to exposure to herbicides in service. The Veteran specifically asserts that he was exposed to herbicides while stationed in the Demilitarized Zone (DMZ) in Korea. His DD 214 confirms that he served in Korea from May 1978 to June 1979. 

VA has adopted specific procedures to determine whether a claimant was exposed to herbicides along the DMZ in Korea. VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 4(c), directs, that where a claimant alleges exposure to herbicides in Korea and the service was not between April 1, 1968 and August 31, 1971 or the service was not in a unit or entity listed in M21-1, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 4(b), a request will be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of the claimant's exposure to herbicides. If the claim and available records do not provide sufficient details of the Veteran's Korean DMZ service, a development letter is to be sent to the claimant. If the claimant fails to provide sufficient information to complete a JSRRC request, the claim will be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.

The United States Court of Appeals for Veterans Claims (Court) has consistently held that evidentiary development procedures provided in VA's Adjudication Procedure Manual are binding. See Campbell v. Gober, 14 Vet. App. 142, 144 (2000) (holding that VA was obligated, as part of its duty to assist, to comply with the applicable M21-1 provisions concerning service-connected death claims and remanding for compliance with that provision and applicable regulations); Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).

The AOJ has not completed all of the necessary development as required by M21-1 to attempt to verify the Veteran's claimed exposure to herbicides in service. A JSRRC search was completed in January 2013 and determined that the Veteran's unit was stationed approximately 13 miles from the DMZ. However, it was noted that they were unable to document the use, storage, spraying or transportation of herbicides during this time frame. Significantly, a formal finding was not provided by the JSRRC coordinator stating that sufficient information required to verify herbicide exposure does not exist. Such development should be accomplished on remand.

VA Examinations-The Board notes that the Veteran's service treatment records have been determined to be unavailable. In an April 2011 Formal Finding, the RO determined that all efforts to obtain the needed information have been exhausted and further attempts would be futile. Based on these facts, they determined that the Veteran's service treatment records are not available. 

The Veteran testified at his June 2017 BVA hearing that he had skin problems in service, specifically boils on his chest. He indicated that he has continued to suffer from skin problems. An August 2012 statement from the Veteran's neighbor reflects that the Veteran reported to him that his skin forms blisters on his skin from being outside. Current treatment records reflect that the Veteran has now been diagnosed with psoriatic arthritis. See April 2010 Virtual VA treatment record.

The Veteran additionally asserts that his bilateral pes planus was diagnosed in boot camp and he continues to suffer from bilateral pes planus. He reported that he was given orthotics in service. With respect to his left knee, the Veteran reported that during service he injured his left knee on an EIB course. He reported that his kneecap was off to his left side on the way to the hospital and he was eventually given a brace and underwent several weeks of therapy. He continues to report left knee problems to this day. Records in his Virtual VA claims file confirm a current left knee disability. 

Based on his credible statements regarding in-service skin, pes planus and left knee issues, and current allegations of continuity of symptomatology, the Board finds that a remand for VA examinations and opinions regarding the claims of service connection for psoriasis, left knee disability, and bilateral pes planus are necessary. 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to his claim for an acquired psychiatric disability, current treatment records reflect that the Veteran has been diagnosed with dysthymia. While on remand, an etiological opinion should be obtained to determine whether this disorder is related to the Veteran's service-connected GERD with Mallory-Weiss Syndrome. 

Accordingly, the case is REMANDED for the following actions:

1. Complete all required development to attempt to verify the Veteran's alleged exposure to herbicides in Korea pursuant to M21-1, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 4(c). All such evidentiary development must be documented in the file.

2. After obtaining the appropriate release from the Veteran, obtain all outstanding records from Dr. Downey, Huntsville Hospital, and Madison Huntsville Hospital. Any negative search result should be noted in the record. 

In this regard, it would be of great help to the VA if the Veteran himself would obtain these records and submit them to the VA (or indicate they are not available), as this would greatly expedite the case. 

3. Following the development in Remand paragraph 2, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected surgical scar. The Veteran's claims file must be provided to the examiner. The examiner must obtain a detailed clinical history from the Veteran. All pertinent pathology found on examination must be noted in the report of the evaluation. Any testing deemed necessary must be performed. Any opinions offered must be accompanied by a clear rationale consistent with the evidence of record. 

4. After the development in Remand paragraph 1 has been completed, schedule the Veteran for an examination to determine the nature and etiology of his psoriasis, left knee disorder, and bilateral pes planus. Any necessary testing should be conducted. The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred. 

a) The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any psoriasis disorder had its onset during the Veteran's active service or is otherwise causally related to his service, to include exposure to herbicides IF such exposure is confirmed. 

b) The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any psoriatic arthritis had its onset during the Veteran's active service or is otherwise causally related to his service, to include exposure to herbicides IF such exposure is confirmed. 

c) The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any testicular cancer had its onset during the Veteran's active service or is otherwise causally related to his service, to include exposure to herbicides IF such exposure is confirmed. 

d) The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any left knee disability had its onset during the Veteran's active service or is otherwise causally related to his service. For purposes of this opinion, the VA examiner is to presume that the Veteran injured his left knee in training. 

e) The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that his bilateral pes planus had its onset during the Veteran's active service or is otherwise causally related to his service. For purposes of this opinion, the VA examiner is to presume that the Veteran first noted foot issues in service.  

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be considered in formulating any opinions. The examiner should provide a rationale for rejecting any reports by the Veteran.

5. Following the development outlined in the first paragraph of this remand, arrange for the Veteran to undergo a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disability, and its relationship, if any, to his military service. Any necessary testing should be conducted. The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred. 

a) The VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s). If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

b) If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, to include that the claimed stressors do not support the diagnosis, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability of greater) that any diagnosed psychiatric disorder, to include any diagnosed during the period on appeal, either began during or was otherwise caused by the Veteran's military service. 

c) If the disability is deemed not to have had its onset in service, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's acquired psychiatric disability is proximately due to or aggravated by his service-connected GERD with Mallory-Weiss Syndrome. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. If secondary aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the psychiatric disorder (i.e., a baseline) before the onset of the aggravation.

A complete rationale must be provided for any opinions expressed. If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation stating why this is so. In so doing, the examiner must explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

6. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence. If any of the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


